Citation Nr: 1020424	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-25 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received. 

2.  Entitlement to service connection for a low back 
disability.

3.  Whether new and material evidence to reopen a claim for 
service connection for headaches has been received. 

4.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to May 1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee that determined that new and 
material evidence to reopen the claims for service connection 
for a low back disability and headaches had not been 
submitted.

In an August 2008 statement of the case (SOC), the RO 
reopened and adjudicated the claim for service connection for 
headaches on the merits.  Then, in a February 2009 
supplemental statement of the case (SSOC), the RO reopened 
and adjudicated the claim for service connection for a low 
back disability on the merits.  Regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. §§ 
5108, 7104 (West 2002) to address the question of whether new 
and material evidence has been received to reopen the claims 
for service connection.  See Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  Thus, the Board has continued 
to characterize claims as claims to reopen.

In March 2010, the Veteran testified during a hearing before 
the undersigned Acting Veterans Law Judge.  At that time, the 
Veteran submitted additional evidence along with a waiver of 
RO review.  The Board accepts this additional evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2009).

The merits of the Veteran's low back and headaches claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 2005 rating decision, the RO denied service 
connection for low back pain and headaches.  The Veteran did 
not initiate an appeal of this decision, and thus the 
decision became final.  

2.  The evidence received since the January 2005 rating 
decision is new and, when considered with the previous 
evidence of record, it relates to unestablished facts and 
raises a reasonable possibility of substantiating the claims 
for service connection for a low back disability and 
headaches.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a low back disability.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for headaches.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's low back 
and headaches claims and remands them for further 
development.  As such, no discussion of VA's duty to notify 
and assist is necessary.

The Veteran's claims for service connection for a low back 
disability and headaches were denied in a January 2005 rating 
decision.  The Veteran did not initiate an appeal of this 
decision, and thus the decision became final.  The evidence 
of record at the time included his service treatment records 
and VA treatment notes.  The bases of the denial were that 
there was no evidence of a chronic low back disability in 
service or a nexus between any such disability and service, 
and, although the Veteran was treated for headaches in 
service, there was no evidence of a chronic headache 
disability in service or a nexus between such disability and 
service.  Other than of low back pain, there was no diagnosis 
of a low back disability.

Generally, a final decision issued by the RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. § 
7105(c) (West 2002).  The exception to this rule is 38 
U.S.C.A. § 5108 (West 2002), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The pertinent evidence added to the record since the January 
2005 rating decision includes VA medical records and a letter 
from a VA physician.  The VA medical records reflect 
treatment for low back pain and headaches.  Of note, a 
February 2001 MRI of the lumbar spine revealed osteoarthritis 
involving the facets at the L5-S1 level with mild stenosis of 
the exit at L5 bilaterally.  In an October 2008 letter, a VA 
physician stated that it is very apparent that the type and 
severity of headaches the Veteran suffers from now were 
present during his active duty in the military.  She noted 
that the Veteran's military medical records reference several 
clinic visits for evaluation and treatment of headaches 
between April 1976 and May 1985.  

During his hearing, the Veteran testified that, although he 
had suffered from headaches as a child, they stopped at age 
15 and restarted in service in January 1975.  He also related 
them to artillery noise.  He also testified that he had hurt 
his back in service in 1975 lifting a heavy object and was 
treated for it.  He further testified that he has had low 
back pain and headaches since separation from service.

The Board finds that the above evidence is new and material 
in that it indicates that the Veteran now has a diagnosed low 
back disability that may be related to service.  In this 
regard, the Board notes that he is competent, as a layperson, 
to report that he has had low back pain since service.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such, this 
new evidence materially alters the previous evidentiary 
picture and establishes a necessary fact and raises a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.  It is thus new and material evidence within 
the meaning of applicable law and regulations.  New and 
material evidence having been received, the claim for service 
connection for a low back disability is reopened.

The Board also finds that the above evidence is new and 
material in that it indicates that the Veteran's headaches 
may be related to service.  In this regard, the Board notes 
that he is competent, as a layperson, to report that he has 
had headaches since service.  See Layno, 6 Vet. App. at 470.  
Further, a VA physician has opined that the type and severity 
of headaches he suffers from now were present during service.  
As such, this new evidence materially alters the previous 
evidentiary picture and establishes a necessary fact and 
raises a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156.  It is thus new and material evidence 
within the meaning of applicable law and regulations.  New 
and material evidence having been received, the claim for 
service connection for headaches is reopened.



ORDER

New and material evidence to reopen claim of service 
connection for low back disability has been presented; to 
this extent, the appeal is granted

New and material evidence to reopen claim of service 
connection for headaches has been presented; to this extent, 
the appeal is granted


REMAND

The Board finds that further RO action is needed on the 
claims for service connection for a low back disability and 
headaches, on the merits.

As discussed above, the record now indicates that the Veteran 
has a low back disability that may be related to service.  
The Board reiterates that he is competent to report having 
had low back pain since service.  The Veteran was found 
normal at service entry as to his back, and the service 
treatment records show complaint and treatment for low back 
problems.  The March 1976 separation examination, however, 
reflects a normal spine, and he denied any recurrent back 
pain.  

After discharge, he continued to receive treatment for low 
back pain.  Of note, January 1988 x-rays revealed a normal 
lumbar spine, but a February 2001 MRI revealed osteoarthritis 
involving the facets at the L5-S1 level with mild stenosis of 
the exit at L5 bilaterally.  

At his Board hearing, he testified that he hurt his back in 
service in 1975 lifting a heavy object.  As such, the Board 
finds that a VA examination and opinion are required to 
determine whether the Veteran's low back disability was 
incurred in or aggravated by service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Similarly, the record now indicates that the Veteran's 
headaches may be related to service.  The Board reiterates 
that he is competent to report having had headaches since 
service.  Further, the Veteran was found normal at service 
entry with respect to this condition, received treatment for 
complaints of headaches while on active duty, and he 
complained of having headaches at separation, which was noted 
by the examining physician.  Further, a private physician has 
related the Veteran's current headaches to those he had in 
service; however, a majority of the service treatment records 
referenced by the physician appear to be dated after his 
separation from active service, perhaps from his reserve 
service.  Further, the service treatment records relied upon 
have not been associated with the claims file.

After discharge, he continued to receive treatment for 
headaches.  Thus, the Board finds that a VA examination and 
opinion are required to determine whether the Veteran's 
headache disability was incurred in or aggravated by service.  
McLendon.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran and his 
representative a letter requesting that he 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the claims.  

2.  Then RO should arrange for the Veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any low back or headache 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not that any low 
back and/or headache disorder found to be 
present had its onset in or is related to 
service.  In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of low back and headache 
symptomatology as well as the in-service 
notations low back problems and headaches.  
As to his headaches, the examiner must 
comment on the service separation 
examination report, which shows complaints 
of headaches, and the opinion offered by 
the VA physician in October 2008.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

2.  Thereafter, the RO should adjudicate 
the Veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue an SSOC and provide the 
Veteran and his representative an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


